
	

113 HR 2191 IH: Families Flying Together Act of 2013
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2191
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mr. Nadler (for
			 himself, Ms. Hahn,
			 Mr. Rangel, and
			 Mrs. Carolyn B. Maloney of New York)
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To direct the Secretary of Transportation to issue
		  regulations with respect to ensuring families are able to sit together on
		  flights, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Families Flying Together Act of
			 2013.
		2.Seating families
			 together on flights
			(a)In
			 generalNot later than 180
			 days after the date of enactment of this Act, the Secretary of Transportation
			 shall issue regulations directing each air carrier to—
				(1)establish a policy
			 to ensure, to the extent practicable, that a family that purchases tickets for
			 a flight with that air carrier is seated together during that flight;
			 and
				(2)make the policy
			 described in paragraph (1) available to the public on an appropriate Internet
			 Web site of the air carrier.
				(b)DefinitionsIn
			 this section, the following definitions apply:
				(1)Air
			 carrierThe term air carrier has the meaning given
			 that term in section 40102(a) of title 49, United States Code.
				(2)FamilyThe
			 term family means a grouping of individuals that includes, at a
			 minimum—
					(A)a child who is 12
			 years of age or younger; and
					(B)an individual who is—
						(i)18
			 years of age or older; and
						(ii)responsible for
			 accompanying that child, including a parent or legal guardian of that
			 child.
						
